t c no united_states tax_court rodney j blonien and noreen e blonien petitioners v commissioner of internal revenue respondent docket no filed date r issued an affected items notice_of_deficiency to p for attributable to p’s distributive_share of cancellation of debt income of an insolvent law partnership r claims that the period for assessment of partnership items under sec i r c has not expired by reason of the extension of the period of limitations by the partnership’s tax_matters_partner p claims the separate period of limitations relating to partnership items in sec i r c does not apply to him because he never became a partner in the partnership and that the period of limitations for assessing nonpartnership_items under sec_6501 i r c has expired r claims we lack jurisdiction to consider p’s argument that he was not a partner and that assessment of the deficiency is therefore timely under sec i r c held we have no jurisdiction to consider p’s argument that he was not a partner whether p was a partner is a partnership_item that can be challenged only at the partnership level p has no standing to challenge on due process grounds the partnership-level -- - determination that he was a partner because p claimed on prior returns that he was a partner and p received a schedule_k-1 from the partnership for the year in issue and failed to file with his return a form_8082 notice of inconsistent treatment or administrative_adjustment_request notifying respondent of his position that he was not a partner therefore the applicable_period of limitations under sec i r c for r to assess the deficiency has not expired held further we have jurisdiction to consider partner-level adjustments in a rule computation r todd luoma for petitioners kathryn k vetter for respondent beghe judge on date respondent issued petitioners an affected items notice_of_deficiency of dollar_figure in their federal_income_tax the deficiency is attributable to inclusion in the income of petitioner rodney j blonien mr blonien of his distributive_share of cancellation of debt cod income of finley kumble wagner heine underberg manley myerson casey finley kumble a law partnership that had become insolvent petitioners allege assessment is barred by the 3-year period of limitations provided in sec_6501 because mr blonien was not a partner of finley kumble subject_to the alternative period of limitations provided by section for the assessment ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - of partnership and affected items respondent argues that we lack jurisdiction to question finley kumble’s decision to treat mr blonien as a partner and that mr blonien was a partner we hold that we have no jurisdiction in this proceeding to consider mr blonien’s argument that he was not a partner in finley kumble to the extent the determination would affect the allocation of partnership items among the other partners the determination of who is a partner is a partnership_item that must be challenged at the partnership level therefore assessment of the deficiency against petitioners for arising out of mr blonien’s share of finley kumble’s items is not barred by the applicable statute_of_limitations we have jurisdiction in this deficiency proceeding to adjudicate the effect of mr blonien’s share of partnership items determined at the partnership level on petitioners’ tax_liability the deficiency will be determined in accordance with rule findings_of_fact the parties have stipulated some of the facts the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners lived in elk grove california when they filed their petition in this case mr blonien is an attorney who has been admitted to practice law in california since - before the years in issue mr blonien worked as an attorney for the state of california he began his legal career in as an attorney for the california attorney general’s office and continued in that position until he was appointed legal affairs secretary to then governor ronald reagan after working for the governor mr blonien became executive director of the california peace officer’s association he then returned to the california attorney general’s office as a senior assistant attorney_general and thereafter was appointed special assistant attorney_general in he was appointed legislative secretary and policy director to governor george deukmejian in date he moved from the governor’s office to be undersecretary of the youth and adult corrections agency of california in date then california treasurer jess unruh arranged for mr blonien to meet former new york governor hugh l carey then a senior partner in finley kumble governor carey introduced mr blonien to other senior partners of finley kumble including steven kumble and harvey myerson after the meeting governor carey informed mr blonien that messrs kumble and myerson intended to recommend to finley kumble that mr blonien be offered the opportunity to join finley kumble as a partner in date mr blonien asked governor carey about the status of a finley kumble offer governor carey informed mr blonien that the offer was on and that mr blonien should - - start a modest branch office of finley kumble in sacramento california mr blonien continued to have conversations with governor carey about opening a finley kumble branch office in sacramento in date mr blonien reached an oral agreement to join finley kumble as a partner under the terms of the agreement mr blonien was to receive a draw of dollar_figure per month and was to make a capital_contribution to finley kumble of dollar_figure finley kumble agreed to arrange for mr blonien to borrow the funds to make the capital_contribution from its lender manufacturers hanover bank ’ on date mr blonien left the california state government to begin practicing law with finley kumble in sacramento acting on behalf of finley kumble mr blonien sublet office space from another law firm obtained office the terms of the offer are set forth in a letter to mr blonien dated date from steven kumble harvey myerson robert washington and governor carey mr blonien testified that he did not receive this letter until after date mr blonien testified that governor carey orally informed him of these same basic terms in date but that he did not receive written confirmation of the terms until date respondent argues that mr blonien’s testimony is self-serving and that it is incredible that mr blonien would leave his government job without written confirmation of finley kumble’s offer it does not matter in the case at hand whether the offer and acceptance were oral or written and we therefore need not decide when mr blonien first received written confirmation of the terms of the partnership offer mr blonien testified that he assumed when he started working for finley kumble that his relationship with the firm would be as described in the letter dated date -- - furniture and equipment from a friend who had closed a real_estate office hired office employees obtained a telephone number and opened the sacramento office for finley kumble on the day he opened the finley kumble sacramento office california treasurer jess unruh called mr blonien to inform him that finley kumble would be appointed counsel for the issuer or underwriter in several new california agency bond transactions finley kumble began to pay the payroll for its sacramento office by the third week of april reimbursed mr blonien for office expenses advanced by him and paid him a draw of approximately dollar_figure every weeks see infra note a month or so after the opening of the sacramento office finley kumble sent out a notice that mr blonien had joined the firm as a partner and that the sacramento office was open mr blonien’s title was partner and he expected that he would be a partner of finley kumble in all respects once the paperwork was finalized during summer mr blonien read an article in the american lawyer concerning finley kumble’s financial problems these problems arose from finley kumble’s practice of factoring its accounts_receivable and its failures upon collecting the accounts to repay the factor’s advances a number of partners of finley kumble left the firm around this time and mr blonien gquestioned whether he should remain with the firm on date finley kumble sent mr blonien a copy of the partnership_agreement to sign along with loan documents to execute to borrow the funds necessary to make his capital_contribution because of his concerns about finley kumble’s financial viability mr blonien did not sign the partnership_agreement during date finley kumble pressured mr blonien to sign the partnership_agreement and make his capital_contribution in date mr blonien met with governor carey steven kumble and jim normile to discuss his concerns about finley kumble’s viability mr blonien still did not feel reassured about finley kumble’s viability and he did not sign the partnership_agreement or the loan documents in late november and early december several of mr blonien’s bond clients informed him that they would be seeking other counsel because finley kumble’s well-publicized financial problems called into question the value of the legal opinions finley kumble would be required to issue in connection with the bond transactions that mr blonien had originated despite these problems which led to the loss of some clients and writedowns of billable time finley kumble did collect fees for its legal services in bond transactions that mr blonien had originated on date after finley kumble announced its dissolution mr blonien sent a letter to finley kumble in which he stated that he was withdrawing as a partner of the --- - partnership it is with a great deal of reluctance that i this date tender my resignation as a partner in the firm of finley kumble mr blonien subsequently joined the law firm of whitman ransom along with former finley kumble partners governor carey and jim normile and other members of the public finance department of finley kumble mr blonien received more than dollar_figure in draws from finley kumble in petitioners did not report receiving wages from finley kumble on their form_1040 u s individual_income_tax_return for instead petitioners reported mr blonien’s distributive_share of partnership income from finley kumble on schedule e supplemental income and loss in the amount of only dollar_figure petitioners did not file with their return form_8082 notice of inconsistent treatment or administrative_adjustment_request with respect to finley kumble or otherwise mr blonien testified that he received draws of approximately dollar_figure per month the formal offer letter dated date which mr blonien claims he did not receive until months later indicates draws of dollar_figure per month beginning date mr blonien testified that the offer letter set forth the terms of his agreement with finley kumble yet he also testified that he thought his compensation was only about dollar_figure per month the parties did not offer conclusive evidence of the exact amount mr blonien received from finley kumble in presumably mr blonien received these draws from april through at least date months the terms of the offer letter suggest that mr blonien likely received at least dollar_figure in distributions from finley kumble during in any event mr blonien received substantially more money from finley kumble in than petitioners reported as income on their federal_income_tax returns --- - notify the internal_revenue_service that they were claiming that mr blonien was not a partner in finley kumble on date several of finley kumble’s creditor banks filed an involuntary petition under chapter of the bankruptcy code against finley kumble on date the bankruptcy court granted relief to finley kumble under chapter of the bankruptcy code in a substantial amount of finley kumble’s debts was discharged in the bankruptcy proceeding on schedule e attached to their federal_income_tax return petitioners reported a nonpassive partnership loss of dollar_figure from finley kumble and substantial partnership income from the whitman ransom law firm mr blonien believes that petitioners reported this loss on the basis of a schedule_k-1 partner’s share of income credits deductions etc he received from finley kumble petitioners did not file form_8082 with respect to finley kumble with their return or otherwise notify the internal_revenue_service that they were claiming that mr blonien was not a partner in finley kumble on date mr blonien entered into a settlement agreement with francis musselman the chapter trustee for finley kumble under the settlement agreement mr blonien agreed to pay dollar_figure over a period of years together with interest at the rate of percent per year to the finley kumble bankruptcy_estate the settlement agreement referred to and - lo - defined mr blonien as the partner mr blonien entered into the settlement agreement because the settlement amount was less than the legal cost he would have incurred in defending against the trustee’s claim on date finley kumble filed its form_1065 u s partnership return of income on this return which was signed on behalf of finley kumble by mr musselman as trustee the firm reported that it had partners including mr blonien on the face of the return at line other income loss finley kumble referenced see statement which was a form_8275 disclosure statement containing an item cancellation of indebtedness dollar_figure statement to the return indicated that this amount had been included in other income included in schedule m-1 line income from cancellation of debt the last paragraph of the attachment to the disclosure statement states as follows on date the bankruptcy court entered an order confirming the chapter plan proposed by the trustee with certain amendments plan this order became final and non-appealable in february and the plan became effective on date effective date in the closing_agreement being negotiated with the internal_revenue_service irs it 1s expected that the trustee will stipulate the amount of cancellation_of_indebtedness_income cod to be dollar_figure this cod has been calculated using various estimates and methods as requested by the irs the cod has been determined using the assets of the partnership at the beginning of the expected contributions of all the finley partners and the estimate of the allowed claims in their appropriate classification at the effective date the cod has been allocated to the partners based upon a formula developed with the irs if no closing_agreement is entered into the trustee may amend the return to reflect an alternative position with respect to the timing of recognition of cod income mr blonien received a schedule_k-1 from finley kumble for indicating that his distributive shares of finley kumble items were as follows distributive partnership_item share ordinary_income loss dollar_figure interest net_long-term_capital_gain loss sec_1231 gain loss income from cancellation of debt big_number the schedule_k-1 indicated that mr blonien had a 0170-percent interest in finley kumble’s profits and losses and a percent interest in finley kumble’s capital the schedule_k-1 also indicated that mr blonien had a yearend negative capital_account of dollar_figure on date pursuant to extensions petitioners filed their federal_income_tax return which respondent received on date petitioners reported dollar_figure of cod income from finley kumble on line page of their return as follows other income cod income finley kumble et al big_number other than this dollar_figure reported on the face of the return petitioners did not account therein for mr blonien’s distributive_share of items from finley kumble or his negative capital_account or include any reference to finley kumble on schedule e of the return petitioners did not file form_8082 with respect to finley kumble with their return or otherwise notify the internal_revenue_service that they were claiming that mr blonien was not a partner in finley kumble petitioners’ return was prepared by their accountant andrew lundholm mr blonien did not know why he reported dollar_figure of cod income of finley kumble rather than the amount shown on the schedule_k-1 from finley kumble petitioners did report on schedule e of their return mr blonien’s share of partnership income from whitman ransom petitioners did include with their return form_8082 with respect to whitman ransom petitioners indicated thereon that the amount shown on line guaranteed payments to partner and line 15a net_earnings loss from self-employment of the schedule_k-1 received from whitman ransom exceeded the amount being reported by them on schedule e with the following explanation line - partnership reported items on an accrual basis although it is a cash tax reporter amount reported on this return are sic amounts actually received petitioners’ accountant mr lundholm sent a letter to respondent dated date requesting respondent to abate late-filing penalties assessed for and in the letter mr lundholm stated the extensions were necessary as all the data needed to file a complete and accurate return was not available at the time of the original due dates in particular a new york based law partnership finley kumble and wagner---13-1694664 in which mr blonien was a partner this particular partnership filed for bankruptcy in and has been in audit by the internal_revenue_service for years mr blonien has been involved with the various lawsuits and audits from to the present last correspondence from the service regarding this partnership is dated date this partnership alone made it impossible to file his returns without additional time allowed by the extensions emphasis added on date respondent appointed marshall manley to be the tax_matters_partner tmp for finley kumble because he was the finley kumble partner with the largest partnership share on date marshall manley as tmp of finley kumble signed a form 872-p consent to extend the time to assess tax attributable to items of a partnership by which the period to assess the finley kumble partners for partnership items for the calendar_year was extended to date on date mr manley as tmp of finley kumble signed a second form 872-p extending the assessment_period to date petitioners were aware that respondent was examining finley kumble’s partnership returns on date respondent issued a notice of final_partnership_administrative_adjustment fpaa for finley kumble to marshall manley tmp for the calendar_year no petition was timely filed with respect to the fpaa on date respondent sent petitioners an affected items notice_of_deficiency determining a deficiency of dollar_figure for the year ended the basis for the deficiency was mr blonien’s distributive_share of finley kumble’s cod income in the amount of dollar_figure and a phaseout_of_itemized_deductions under sec_68 of dollar_figure resulting from the additional finley kumble income this amount of cod income is dollar_figure less than mr blonien’s distributive_share of finley kumble’s cod income shown on the schedule_k-1 that mr blonien received from finley kumble it appears that in issuing the notice respondent did not give petitioners credit for the dollar_figure of finley kumble cod income reported on page of their return it does not appear that respondent made adjustments to petitioners’ tax_liability for the other items reported to mr blonien on the finley kumble schedule_k-1 and in the fpaa presumably respondent used the affected items procedure to enable mr blonien and other finley kumble partners to claim that they need not recognize their respective shares of finley kumble’s cod income to the extent of their own insolvency sec_108 d see overstreet v commissioner tcmemo_2001_13 affd in part and dismissed in part 33_fedappx_349 9th cir petitioners did not claim in their petition that they were insolvent -in issuing the notice respondent did not respond to the invitation in sec_6222 to determine an accuracy-related_penalty against petitioners under sec_6662 for taking a position on their individual return inconsistent with the position taken by finley kumble on its partnership return without filing form_8082 or otherwise explaining the basis for the inconsistency --15- opinion we lack jurisdiction to consider petitioners’ argument that mr blonien was not a partner petitioners argue that mr blonien never became a partner in finley kumble they therefore contend that the period of limitations under section for respondent to assess a deficiency relating to partnership items does not apply to them petitioners further contend that the period of limitations for assessing a deficiency relating to nonpartnership_items sec_6501 has expired respondent argues that we lack jurisdiction in this proceeding to consider petitioners’ argument that mr blonien was not a partner in finley kumble we agree with respondent when a jurisdictional issue is raised as well as a statute_of_limitations issue we must first decide whether we have jurisdiction in the case before considering the statute_of_limitations defense 93_tc_730 citing 88_tc_1042 affd on other grounds 857_f2d_676 9th cir our jurisdiction cannot depend on the merits of petitioners’ allegations jurisdiction represents the power to hear a claim and decide its merits as the supreme court recently stated without jurisdiction the court cannot proceed at all in any cause jurisdiction is power to declare the law and when it ceases to exist the only function remaining to the court is that -- - of announcing the fact and dismissing the cause 523_us_83 we cannot avoid the jurisdictional issue by assuming hypothetical jurisdiction and disposing of the case on the merits id in support of his jurisdictional argument respondent points out that sec_6221 requires partnership items to be determined at the partnership level under sec_6231 partnership items are those items that by regulation are more appropriately determined at the partnership level than at the partner level the regulations contain a nonexclusive list of items more appropriately determined at the partnership level sec_301 a -1 a proced admin regs the list includes the amount of and each partner’s distributive_share of partnership items of income gain loss deduction or credit id and any contributions distributions or transactions subject_to sec_707 that are necessary to determine the amount character or percentage interest of a partner in the partnership sec_301 a -l1 a proced admin regs in order to determine each partner’s distributive_share of partnership items it 1s necessary to know who are the partners and what share of partnership items each partner is entitled to and required to take into account therefore to the extent that the taxpayer’s claim that he was not a partner would affect the distributive shares of the other partners the taxpayer’s claim - - is a partnership_item we have no jurisdiction to consider partnership items in a partner-level deficiency proceeding 114_tc_519 87_tc_783 therefore we are bound by the determination made at the partnership level that mr blonien was a partner in finley kumble petitioners have not been deprived of due process petitioners argue that treating their allegation that mr blonien was not a partner as a partnership_item over which we have no jurisdiction in this partner-level deficiency proceeding ‘we recognize that the determination of who is a partner can be a partner-level item where resolution of the issue would not affect the allocation of partnership items to the other partners in 116_tc_5 we held that allocation of a partnership distributive_share between a partner and the partner’s bankruptcy_estate was properly a partner-level item because the outcome of the dispute did not affect the allocation of partnership items among the other partners similarly in 95_tc_74 we held that the determination whether a father was equitable owner of s_corporation shares held in the name of his sons is properly made at the individual shareholder level rather than at the corporate level in a thfra proceeding because the determination would not affect the distributive shares of the other shareholders in the case at hand if petitioners were successful in arguing that mr blonien was not a partner in finley kumble then the share of finley kumble’s cod income wrongly allocated to mr blonien would have to be reallocated among the other partners because the finley kumble partnership-level proceeding is completed there may be no way to make the reallocations therefore unlike the situation in hang and katz where resolution of the dispute would not affect the original partnership_allocations resolution of the dispute could affect the partnership_allocations to the other partners therefore the determination of whether mr blonien was a partner in finley kumble is more appropriately determined at the partnership level -- - would deprive mr blonien of due process and violate their constitutional rights mr blonien observes that he had an inherent conflict of interest with the finley kumble trustee and mr manley the tmp on this question the trustee had an interest in enlarging the group of persons against whom claims for contribution to satisfy the claims of creditors could be pursued mr manley as the partner with the largest percentage interest in the firm had an interest in enlarging the group of persons to whom the cod income would be allocated in order to reduce his own share of the cod income yet as mr blonien observes he had no right to participate in the partnership-level proceeding to dispute his partner status ’ under the partnership unified_audit and litigation procedures enacted by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 codified at sec_6221 through if a partnership has more than partners and a putative partner has less than a percent interest in the profits of the partnership the commissioner generally need not give notice of a partnership audit or proceeding to the putative partner and the putative partner has no standing to challenge the fpaa sec_6223 ‘tf a readjustment petition had been filed in the tax_court by the tmp a notice_partner or a 5-percent group see infra note there might have been an interesting question whether mr blonien should be entitled under sec_6226 to participate in the proceeding to present his claim that he was not a partner - - b 91_tc_913 these tefra provisions normally satisfy the requirements of due process because the tax_matters_partner who receives notice and has the right to petition the tax_court to reconsider the fpaa acts as the agent for the other partners 133_f3d_469 7th cir 131_f3d_1289 9th cir however petitioners contend that this agency rationale does not apply to persons who were not partners in the partnership and did not otherwise agree to be bound by partnership-level determinations nor petitioners contend citing 147_f3d_221 2d cir revg and remanding tcmemo_1994_26 does it apply to situations in which the tmp has an inherent conflict of interest with the putative partner on the question at issue inasmuch as the agency rationale is based on the notion that partners owe fiduciary duties including the duty_of loyalty to each other see meinhard v salmon n e n y whatever the merits of petitioners’ due process challenge there are two reasons they have no standing to raise it in this stt does not appear that partners with less than l1-percent interests in finley kumble banded together to constitute themselves a 5-percent group entitled under sec_6223 b to notice of and participation in the administrative_proceeding at the partnership level and under sec_6226 to file a petition to the tax_court in response to the fpaa - - proceeding first petitioners are estopped by the duty_of_consistency from claiming that mr blonien was not a partner in finley kumble for federal_income_tax purposes because of finley kumble’s poor financial performance petitioners reported as income on their federal_income_tax return far less than the amount of money mr blonien actually received from finley kumble mr blonien received more than dollar_figure in draws from finley kumble in see supra note petitioners reported mr blonien’s distributive_share of finley kumble’s partnership income on schedule e as only dollar_figure in addition petitioners reported and claimed a partnership loss from finley kumble of dollar_figure for the year a year for which he also reported substantial partnership income from whitman ransom after receiving tax benefits by taking the position on their federal_income_tax returns that mr blonien was a partner in finley kumble in prior years petitioners attempt to avoid recognizing mr blonien’s share of finley kumble’s cod income by contending for that mr blonien was merely an employee of finley kumble petitioners want the benefits of mr blonien’s being a partner in earlier years without subjecting themselves to the burdens of his being a partner in the later year at issue as justice brandeis stated in his seminal concurring opinion in 297_us_288 the court will not pass upon the constitutionality of a statute at the instance of - one who has availed himself of its benefits accord 416_us_134 it is an elementary rule_of constitutional law that one may not ‘retain the benefits of an act while attacking the constitutionality of one of its important conditions’ quoting 310_us_16 the duty_of_consistency prevents petitioners from claiming on their income_tax returns that mr blonien was a partner and then asserting following the tefra partnership proceeding that the statute_of_limitations bars assessment of the deficiency because mr blonien never became a partner after all as we explained in hollen v commissioner tcmemo_2000_99 affd 25_fedappx_484 8th cir the duty_of_consistency sometimes referred to as quasi-estoppel is an equitable doctrine that federal courts historically have applied in appropriate cases to prevent unfair tax gamesmanship the duty_of_consistency doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer’s own prior error or omission it prevents a taxpayer from taking one position on one tax_return and a contrary position on a subsequent return after the limitations_period has run for the earlier year if the duty_of_consistency applies a taxpayer who is gaining federal tax benefits on the basis of a representation is estopped from taking a contrary return position in order to avoid taxes citations omitted if mr blonien was not a partner in finley kumble then petitioners misrepresented the facts to respondent in their earlier federal_income_tax returns respondent relied on the -- - misrepresentation in pursuing the partnership-level proceeding and forgoing an individual proceeding against mr blonien within the period of limitations on assessment under sec_6501 petitioners first notified respondent of their position that mr blonien was not a partner after the period of limitations had expired for the assessment of a deficiency on the full amount of wage income that would have been taxable to petitioners if mr blonien had been an employee of finley kumble rather than a partner these are the elements for equitable_estoppel under the duty_of_consistency ’ under the duty_of_consistency petitioners are bound by the facts asserted in their returns---that mr blonien was a partner in finley kumble for federal_income_tax purposes second petitioners have no standing to raise a due process challenge because they received a partnership schedule_k-1 from finley kumble for and failed to file a form_8082 or otherwise notify respondent that they were taking a position we have previously adopted the elements for the duty_of_consistency from the decision in 495_f2d_211 8th cir the taxpayer has made a representation or reported an item for tax purposes in one year the commissioner has acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made ina later year after the statute_of_limitations on assessments bars adjustments for the initial tax_year see eg 109_tc_290 affd without published opinion 212_f3d_600 11lth cir hollen v commissioner tcmemo_2000_99 affd 25_fedappx_484 8th cir - - that mr blonien was not a partner that was inconsistent with the position taken by the partnership on the schedule_k-1 that mr blonien was a partner the tefra provisions incorporate the duty_of_consistency requiring partners on their individual returns to follow the return filed by the partnership sec_6222 provides a partner shall on the partner’s return treat a partnership_item in a manner which is consistent with the treatment of such partnership_item on the partnership return if a partner believes that the partnership’s treatment of an item is erroneous the partner may elect out of the duty_of_consistency by treating the item inconsistently with the partnership’s treatment and filing with the secretary a statement identifying the inconsistency sec_6222 b b sec_301 b -1t temporary proced admin regs fed reg date provides that the statement identifying an inconsistency described in sec_6222 b b shall be filed by filing the form prescribed for that purpose in accordance with the instructions accompanying that form the instructions to form_8082 at all relevant times required the filing of form_8082 if you believe an item was not properly reported on the schedule k- you received from the partnership petitioners were aware of the requirement to file form_8082 in they filed form_8082 with their return to take a -- - position with respect to mr blonien’s share of items from whitman ransom that was inconsistent with whitman ransom’s return if a partner takes a position on his return inconsistent with the partnership’s position on its return and properly files a form_8082 calling attention to the inconsistency the commissioner has the option of converting all partnership items arising from that partnership into nonpartnership_items and resolving them at the partner level by so notifying the partner under sec_6231 a or determining the items at the partnership level while allowing the inconsistent treatment pending the conclusion of the partnership--level proceedings sec_301 b -2t a temporary proced admin regs fed reg date a partner who receives a schedule_k-1 and fails to notify the commissioner of inconsistent treatment by filing a form_8082 is bound by the partnership’s position on its return the commissioner may make a computational adjustment without following the deficiency procedures to make the partner’s return consistent with the partnership’s return sec_6222 sec_301 b -2t a temporary proced admin regs supra on no return that is part of the record in this case did petitioners notify respondent that mr blonien was not a partner petitioners led respondent to believe that mr blonien was a - - partner in finley kumble and that the appropriate way to collect additional_amounts that might be owed by the finley kumble partners was to determine the partnership items in a partnership- level proceeding see sec_6221 the tax treatment of any partnership_item shall be determined at the partnership level emphasis added had petitioners properly notified respondent at the time they filed their return of their position that mr blonien was not a partner in finley kumble respondent could have converted the issue to a partner-level item under sec_6231 b a or could have addressed the issue on notice to petitioners in a partnership-level proceeding under sec_301 b -2t a temporary proced admin regs supra all within the period of limitations by failing to file a form_8082 after receiving a schedule_k-1 from finley kumble petitioners accepted the position stated on the schedule_k-1 mr blonien received that mr blonien was a partner in finley kumble deprived respondent of an opportunity to address the issue before the expiration of the period of limitations and thereby waived the right to take an inconsistent_position on their return it was petitioners’ conduct in claiming on prior returns that mr blonien was a partner and in failing to notify respondent timely of their position that mr blonien was not a partner that deprived mr blonien of the opportunity to have the - - issue disposed of in a way that would have allowed him to participate in the determination therefore petitioners have no standing to assert that they have been deprived of due process on the grounds they did not have a prior opportunity to dispute mr blonien’s partnership status we also lack jurisdiction to consider petitioners’ argument that the issuance of the fpaa was not timely in their petition to this court petitioners also challenged the timeliness of the fpaa arguing that the tmp’s extensions of the period of limitations were invalid after petitioners filed their petition we issued our decision in overstreet v commissioner tcmemo_2001_13 affd in part and dismissed in part 33_fedappx_349 9th cir in which we held that a finley kumble partner did not have standing in a partner-level proceeding to challenge the timeliness of the fpaa we held that expiration of the period of limitations for issuance of the fpaa is an affirmative defense that must be raised in a partnership-- level proceeding at trial petitioners and respondent stipulated to be bound by the final_decision in the overstreet case our decision in overstreet is now final as a result of dismissal of the taxpayer’s untimely appeal by the court_of_appeals for the ninth circuit see 33_fedappx_349 9th cir on the basis of the parties’ stipulation in the case at hand petitioners cannot challenge in this proceeding the validity and timeliness of the -- p7 - finley kumble fpaa issued on date or the extensions of the period of limitations granted by mr manley as tmp of finley kumble we have jurisdiction to determine how mr blonien’s share of finley kumble’s partnership items will affect petitioners’ income_tax_liability while we lack jurisdiction in this proceeding to consider petitioners’ argument that mr blonien was not a partner or to review the allocation to mr blonien of shares of partnership items we have jurisdiction to consider whether assessment of a deficiency against petitioners is barred by the statute_of_limitations and whether respondent correctly determined petitioners’ tax_liability on the basis of the allocation made to mr blonien at the partnership level under tefra after the allocation to the partners of partnership items is determined at the partnership level the partners’ individual tax_liabilities must be determined this is done by way of computational adjustments and affected items two terms of art under tefra according to sec_6231 a and the term affected_item means any item to the extent such item is affected by a partnership_item the term computational adjustment means the change in the tax_liability of a partner which properly reflects the treatment under this subchapter of a partnership_item in gaf corp v commissioner t c pincite we stated - - tf a computational adjustment results ina deficiency in a partner's tax the partner is accorded the right to challenge the adjustment pursuant to the deficiency procedures provided for in subtitle f chapter subchapter_b of the internal_revenue_code only if and to the extent the change in the partner's tax_liability cannot be made without making one or more partner-level determinations see sec a sec_301 a -1t temporary proceed admin regs fed reg date therefore we have jurisdiction in this proceeding to determine the effect of the finley kumble partnership-level allocations on petitioners’ tax_liability to the extent the change in petitioners’ tax_liability resulting from the partnership--level allocations requires partner-level determinations determining whether the assessment of the deficiency is timely under the applicable statute_of_limitations requires a partner-level determination of the timeliness of respondent’s assessment with respect to each partner in the partnership similarly determining whether respondent gave petitioners credit for the income recognized on their return in computing their deficiency and determining the effect of the additional finley kumble income on the phaseout_of_itemized_deductions under sec_68 a may require partner-level determinations we recause the phaseout_of_itemized_deductions under sec_68 1s computational and does not require any special partner- level factual determinations it appears that respondent could have assessed the affected_item adjustment as computational without following the deficiency procedures of ch subch b of the internal_revenue_code see sec_301 a -1t a temporary proced admin regs fed reg mar continued - - have jurisdiction in this proceeding to review these partner- level determinations before considering the merits of petitioners’ claims we consider petitioners’ evidentiary objections petitioners’ evidentiary objections petitioners object to the admissibility of exhibit 3-j finley kumble’s partnership return for and exhibit 4-j finley kumble schedule_k-1 for mr blonien for on the ground that respondent failed to authenticate the documents under rule of the federal rules of evidence and on the ground that the documents are inadmissible hearsay under rule of the federal rules of evidence respondent submitted a certification that the partnership return is an authentic copy of the document filed with respondent by finley kumble the copy of the document is incomplete because it does not include the schedules k-1 for all partners petitioners argue that the entire document is inadmissible because the copy is incomplete continued on the other hand in certain circumstances the computational adjustment for passed-through discharge_of_indebtedness income could require a partner-level solvency determination see sec_108 d in the case at hand respondent followed the deficiency procedures of ch subch b of the internal_revenue_code in connection with both the affected_item and the computational adjustment -- - parties do not need to introduce complete versions of documents under rule of the federal rules of evidence the adverse_party may require the introduction at that time of any other part which ought in fairness to be considered contemporaneously with it petitioners did not require the introduction of the missing schedules k-1 or show that the missing schedules k-1 ought in fairness be considered with the remainder of the partnership return petitioners argue that the schedule_k-1 for mr blonien should not be admitted because respondent did not include the partner letter originally attached to the schedule_k-1 respondent has confirmed that the schedule_k-1 filed with the return did not include a partner letter petitioners have failed to establish that the partner letter ought in fairness to be considered with the schedule_k-1 petitioners’ authentication objections are denied petitioners also argue that these exhibits should not be admitted because they are hearsay---offered to prove that mr blonien was a partner in finley kumble respondent responds that these documents are not offered to show that mr blonien was a partner in finley kumble the documents are offered to show that finley kumble purported to be a partnership that would be subject_to the tefra proceedings and to show finley kumble’s state of mind--that finley kumble treated mr blonien as a partner the --- - documents are not offered to establish and do not establish that mr blonien was a partner in finley kumble the documents are admitted for the purposes offered exhibits 5-j through 9-j consist of documents relevant to establishing the issuance and timeliness of the fpaa issued to finley kumble at trial the parties stipulated to be bound by the final_decision in overstreet v commissioner tcmemo_2001_13 in which this court determined that the expiration of the period of limitations for issuance of the fpaa issued to finley kumble is an affirmative defense that must be raised ina partnership-level proceeding because the taxpayers in overstreet did not timely file an appeal from the tax court’s decision the tax court’s decision is now final and binding on the parties in the case at hand under the terms of their stipulation the parties agree that exhibits 5-j through 9-j are relevant only if petitioners can challenge the timeliness of the fpaa in this proceeding on the basis of the parties’ stipulation to be bound by the final_decision in overstreet we hold that petitioners cannot challenge the timeliness of the fpaa in this proceeding therefore exhibits 5-j through 9-j are not relevant petitioners argued in their opening brief that exhibit 10-jd a computational adjustment report is irrelevant respondent pointed out that the exhibit may be necessary to compute the rule - - calculation under certain circumstances petitioners in their reply brief did not dispute respondent’s contention therefore exhibit 10-j has been admitted into evidence for that purpose exhibits 16-j and 19-j are documents reflecting the settlement agreement between mr blonien and the trustee of finley kumble’s bankruptcy_estate regarding mr blonien’s agreement to make payments as part of finley kumble’s reorganization plan the settlement document refers to mr blonien as a partner petitioners argue that the documents are not admissible under rule of the federal rules of evidence because the statements were made in settlement of a dispute we do not agree with petitioners rule only bars the admissibility of evidence to prove liability for the claim or its amount mr blonien’s settlement is not offered in this proceeding to prove liability for or the amount of the bankruptcy trustee’s claim against mr blonien see 816_f2d_965 4th cir letters containing settlement offers were properly admitted to show the defendant’s understanding of its obligations under a joint--check agreement the settlement agreement is being offered for the purpose of impeaching mr blonien’s credibility and establishing - - that he agreed to be treated as a partner of finley kumble at least for certain purposes however because we lack jurisdiction to consider petitioners’ contention that mr blonien was not a partner in finley kumble the document is not relevant to the resolution of any issue in dispute in this case finally petitioners argue that exhibit 17-j a letter from petitioners’ accountant to respondent should not be admitted in the letter petitioners’ accountant requested an abatement of late-filing penalties in support of the request petitioners’ accountant stated that abatement is appropriate because mr blonien was a partner in finley kumble and finley kumble had not provided information to petitioners in time to enable them to timely file their federal_income_tax returns petitioners argue that these statements were not excepted from hearsay by rule d c of the federal rules of evidence statements by authorized agents of a party because respondent failed to show that the accountant was authorized by petitioners to make the statements we need not consider these issues because the letter is irrelevant to any issue in dispute in this case we have no jurisdiction to consider petitioners’ argument that mr blonien was not a partner in finley kumble therefore the letter will not be admitted in evidence - -- period of limitations on assessment of deficiency petitioners contend that the 3-year period of limitations set forth in sec_6501 bars respondent from assessing the deficiency in the case at hand sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed except in certain specified circumstances not relevant to the case at hand the commissioner must before assessing a deficiency mail the taxpayer a notice_of_deficiency in accordance with sec_6212 sec_6213 sec_6503 provides the running of the period of limitations provided in sec_6501 on the making of assessments x in respect of any deficiency shall be suspended for the period during which the secretary is prohibited from making the assessment and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter the secretary is prohibited from assessing the deficiency during the 90-day period following mailing of a notice_of_deficiency prepared under sec_6212 and if a petition is filed with the tax_court until the decision of the tax_court has become final sec_6213 therefore unless another provision extends the period for assessment contained in sec_6501 the commissioner must mail the notice_of_deficiency to the taxpayer -- - within years following the filing of the taxpayer’s income_tax return in order to be able to assess the deficiency timely in the case at hand respondent did not mail the notice_of_deficiency within years following the filing of petitioners’ federal_income_tax return petitioners filed their federal_income_tax return on date and the notice_of_deficiency was not mailed until date more than years later therefore unless the period for assessment is otherwise extended or subject_to a different period of limitations respondent would be barred by sec_6501 from assessing the deficiency respondent argues that the period for assessment of the deficiency is subject_to the alternative period of limitations contained in section which is part of the unified_audit and litigation procedures for partnerships enacted by tefra in 114_tc_533 we explained the history and purpose of the uniform partnership procedures enacted by tefra for income_tax purposes partnerships are not taxable entities any income_tax attributable to partnership items is assessed at the partner level thus any statute_of_limitations provisions that limit the time period within which assessment can be made are restrictions on the assessment of a partner’s tax before tefra adjustments with respect to partnership items were made to each partner’s income_tax return at the time and if that return was - - examined the tax-writing committees explained the tefra partnership provisions as follows t he tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than in separate proceedings with the partners in 111_tc_198 we explained that the principal purpose behind tefra is to provide consistency and reduce duplication in the treatment of ‘partnership items’ by requiring that they be determined in a unified proceeding at the partnership level in order to achieve the goal of having partnership items which ultimately affect each partner’s tax_liability determined in a single proceeding at the partnership level congress enacted section which extends the period of limitations applicable to assessment of deficiencies against the individual partners relating to the adjustment of partnership items sec a general_rule --except as otherwise provided in this section the period for assessing any_tax which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions the limitations_period can be extended for a particular partner by agreement with that partner or for all partners by the tax_matters_partner sec b the period is suspended -- - following the mailing to the tax_matters_partner of an fpaa during the period under sec_6226 for partners to challenge the adjustment days and for year thereafter sec d thus section d extends the time for respondent to issue the notice_of_deficiency until year and days after the issuance of the fpaa overstreet v commissioner tcmemo_2001_13 the affected items notice_of_deficiency was mailed to petitioners on date--within year and days after the issuance of the fpaa on date therefore if section d applies to the items set forth in the notice_of_deficiency mailed to petitioners an assessment thereon would not be barred by the statute_of_limitations section d applies to the case at hand because mr blonien was determined to be a partner in finley kumble at the partnership level we have no jurisdiction in this partner-level proceeding to consider petitioners’ argument that the partnership-level determination was wrong we are bound by the determination made at the partnership level that mr blonien was a partner in finley kumble for federal_income_tax purposes therefore respondent is not barred from assessing petitioners a deficiency arising from mr blonien’s share of finley kumble’s items rule computation respondent stated on brief if respondent prevails this case may require a rule computation we agree that a rule computation is appropriate respondent did not allow petitioners credit for the dollar_figure of finley kumble cod income that they reported on their return respondent also indicated on brief that exhibit 10-j may have a bearing on the appropriate adjustments if a rule computation is required other items and amounts determined at the partnership level to be allocated to mr blonien are not clearly set forth in the fpaa and the deficiency_notice the parties should address and resolve these issues in the rule computation to reflect our holdings herein decision will be entered under rule
